Park, J.
It is difficult to see how the conveyances from Pratt to Staples, or either of them, could be fraudulent, so *323far as the partnership debt to Seymour is concerned. Staples was jointly liable with Pratt for the debt. The firm could be sued at any time and the amount of the debt collected out of the estate of Staples. The property conveyed was as much liable to attachment to secure the claim after the conveyances were made as before. So far as that debt is concerned, therefore, there is no ground to claim that the conveyances were fraudulent.
But it appears that Pratt was individually indebted to Seymour ' to a large amount when the conveyances were made, and the question is whether, upon the facts found, the conveyances were void in relation to that debt.
It is clear that the case does not come within the statute of 1858, in regard to the settlement of estates of insolvent debtors, for Pratt was not in failing circumstances when the conveyances were made, nor were they made with a view to insolvency. The committee has not found either of these facts, and both of them are essential to bring the case within that statute. Utley v. Smith, 24 Conn., 290.
Does the case come within the first section of the act against fraudulent conveyances ? Gen... Statutes, tit. 26,- p. 480.
It may well be questioned whether the allegations in the petition are sufficient to bring the case within the provisions of that statute, even if the facts found by the committee are sufficient for the purpose. The allegations are “ that Pratt did not owe Staples, but that said conveyances, assignments, transfers, and sales were made without consideration, and while said Pratt was in failing circumstances, with a view to insolvency, and with intent to prefer said Staples over the creditors of said Pratt, with the knowledge on the part of Staples that said conveyances were so made.” The petition is adapted to the statute of 1853, which we have considered, and it would seem that the pleader had no other statute in view While drafting the petition. But however this may be, we are satisfied that the facts found, by the committee fall short of showing what is essential to be found hi order to contravene the provisions of the statute against fraudulent conveyances. *324Pratt was not insolvent when the conveyances were made. He had property.sufficient to pay all his creditors, although the most of it had been removed to the state of Alabama.
Now if, under such circumstances, Pratt could have had an unlawful intent to avoid his obligations to Seymour, still it was necessary that Staples should participate in the fraud, and by his concurrence seek to promote it, in order to render the conveyances void against Seymour. Utley v. Smith, 24 Conn., 290 ; Harvey v. Mix, id. 406 ; Partelo v. Harris, 26 id. 480 ; Sisson v. Roath, 30 id. 15; Foster v. Hall, 12 Pick., 99. From the finding of the committee it appears, that so far from aiding Pratt in the commission of fraud, it is expressly found that Staples received the conveyances in order to secure the settlement of his partnership account with Pratt, and to obtain payment of the balance due him. This seems to exonerate him from all participation in the fraud, if any was attempted to be perpetrated on the part of Pratt. Staples was a creditor of Pratt as well as Seymour. He was entitled to receive payment of his demand as well as Seymour. He had a right to take all lawful measures in order to obtain satisfaction of his claim. But it is said that he paid a large sum of money on the carriage contract when he had been informed that Pratt was individually indebted to Seymour, and although he did not know the amount of the claim, or whether it had been satisfied.or not, still the information was sufficient to taint the transaction with fraud, taken in connection with the further fact that he knew that scarce any visible property would be left to Pratt in Connecticut, although he knew that Pratt had property sufficient in Alabama to satisfy Seymour’s demand. These facts were proper subjects of consideration by the committee in determining with what intent Staples received the conveyances. The most that can be said of them is, that they are evidence tending to show fraud to some extent, and no doubt they had their proper and legitimate effect upon the mind of the committee when he found that the object of Staples was to obtain satisfaction of his demand against Pratt. We cannot review the finding of the committee upon this subject. It is conclusive upon us; and has been so held in *325numerous decisions. Goodman v. Jones, 26 Conn., 264; Graves v. Lockwood, 30 id., 276.
What is found, in relation to the supposition of Staples, that Pratt intended to leave Connecticut without paying Seymour, is stated in reference to the partnership debt, which we have considered.
We advise the superior court to dismiss the petition.
In this opinion the other Judges concurred.